DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 02/09/2021, in response to claims 6 and 9-10 rejection from the non-final office action (11/13/2020), by amending claim 6 is entered and will be addressed below.
Election/Restrictions
Claims 1-5 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1, there being no allowable generic or linking claim. 
Claim Interpretations
The newly added limitation “a heat-tracing heater is disposed inside the vacuum chamber, the heat-tracing heater is provided alone surrounding, in a conformal manner, sidewalls and bottom of the first evaporation case and the second evaporation case to heat the vapor of the raw materials and to maintain the stable temperature inside the first evaporation case and the second evaporation case“ of claim 6, Applicants’ Specification does not disclose whether it is a resistive or a inductive heater. Either way, there is no disclosure of this heater is a one piece, five surface heater (U-shape in three dimension, i.e., no support for “alone” as monolithic), or a collection of heater wires/coils in general shape that conformal to the evaporation case. Claim 6 will be examined inclusive both interpretations.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a first raw material feeding mechanism” and “a second raw material feeding mechanism“ in claim 6, the mechanism is a generic placeholder. Applicants’ Specification implies this is a solid evaporation source/container.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

large-area perovskite film” of claim 6, the material to be deposited and the substrate size are considered an intended use of the apparatus. 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

The ”the first evaporation case is embedded above the second evaporation case”, embedded is considered inclusive “inserted as an integral part of a surrounding whole”, “enclosed firmly in a surrounding mass”, see OneLook.com.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sunget al. (US 20130032829, hereafter ‘829), in view of Bunshah et al. (US 4336277, hereafter ‘277), Tyan et al. (US 20070098891, previously cited, hereafter ‘891), Lyons et al. (US 6245150, hereafter ‘150), and Yamazaki et al. (US 8206507, hereafter ‘507).
 ‘829 teaches some limitations of:
Claim 6: DEPOSITION SOURCE ASSEMBLY, ORGANIC LAYER DEPOSITION APPARATUS (title), manufacture of large-sized display devices ([0003], the claimed “A manufacture equipment for a large-area perovskite film, wherein”, note display is large-area and organic EL display includes perovskite film),
Referring to FIGS. 12 and 13, the organic layer deposition apparatus includes the first conveyor unit 610, and the organic layer deposition assembly 1100 of a deposition unit 730. The first conveyor unit 610 is constructed to move an electrostatic chuck 600 fixed with a substrate 500 to the deposition unit 730 ([0118], the claimed “the equipment comprises a vacuum chamber provided with a substrate holder therein for accommodating a substrate”, except no heater in the substrate holder);
a deposition source 110 includes a first deposition source 110a, and a second deposition source 110b disposed on the first deposition source 110a. The first deposition source 110a includes a crucible 112a filled with a host material 115a, and a heater 113a that heats the crucible 112a. The second deposition source 110b includes a crucible 112b filled with a dopant material 115b, and a heater 113b that heats the crucible 112b ([0120]), each comprising of one of the plurality of first deposition source nozzles 121a' and one of the plurality of second deposition source nozzles 121b' ([0149], 2nd sentence, see also Figs. 1, 2A-B, and 7, the claimed “a first evaporation case and a second evaporation case are disposed under the substrate holder in the 
Various Figures show that the heater 113a and 113b surrounds the crucibles 11s1 and 112b (the claimed “a heat-tracing heater is disposed inside the vacuum chamber, the heat-tracing heater is provided surrounding sidewalls and bottom of the first evaporation case and the second evaporation case to heat the vapor of the raw materials and to maintain the stable temperature inside the first evaporation case and the second evaporation case“).

‘829 does not teach the other limitations of:
Claim 6: (6a) provided with a substrate heater (therein for accommodating a substrate); 
(a first evaporation case and a second evaporation case are disposed under the substrate) heater (in the vacuum chamber),
(6b) and a damper is disposed between the first evaporation case and the substrate heater to be opened and closed; 
(6c) the first evaporation case is connected with a horizontal first carrier-gas pipe communicating with an external carrier-gas source;

a second raw material heating box is provided on the second carrier-gas pipe, and the second raw material heating box is connected with a second raw material feeding mechanism;
the raw material feeding mechanisms serve for feeding raw materials to the raw material boxes;
(6d) a first gas preheater is provided on a pipeline of the first carrier-gas pipe, lies upstream of the first raw material heating box, and a second gas preheater is provided on a pipeline of the second carrier-gas pipe, lies upstream of the second raw material heating box;
(6e) (a heat-tracing heater is disposed inside the vacuum chamber, the heat-tracing heater is provided) alone surrounding, in a conformal manner, (sidewalls and bottom of the first evaporation case and the second evaporation case to heat the vapor of the raw materials and to maintain the stable temperature inside the first evaporation case and the second evaporation case).

‘277 is an analogous art in the field of Transparent electrical conducting films by activated reactive evaporation (title), by physical vapor deposition (abstract). ‘277 teaches that The substrates 21 to be coated are mounted on substrate heater assembly 22 via clamps 23  (Fig., col. 3, lines 34-35), A shutter 41, mounted on a rod 42, is 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a substrate heater assembly 22 with clamps 23 of ‘277 to heat the substrate 13 of ‘219 and added a shutter 41 of ‘277 between the emission part 23 and substrate 13 of ‘219 (the limitations of 6a and 6b), for the purpose of heating the substrate and controlling the on/off of the deposition. Note the timing of open and close the shutter/damper is an intended use of the apparatus, see claim interpretation above.

‘891 is an analogous art in the field of Vapor deposition apparatus (title), heating an evaporator to a temperature capable of completely evaporating the evaporant to be deposited (abstract), Platform 50 can also have heating or cooling arrangements to control the temperature of substrate 10 during deposition to achieve the desired properties in the deposited layer ([0026], last sentence, also limitations of 6A and 6C). ‘891 teaches that conduit 30 for introducing carrier gas into evaporator ([0023], 2nd sentence), one or more of the quantized units are dispensed from container 45 by material dispenser 20 into evaporator 40 that has been heated to a temperature high enough to quickly and completely vaporize the quantized units of the evaporant … The gas flow can be introduced before, during, or after the quantized units are completely vaporized ... A carrier gas reservoir 25 delivers gas when a metering valve 55 is 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a carrier gas reservoir 25 with a horizontal feed pipe and a powder container 45, to each of the evaporating units 21A and 21B of ‘219 (the limitation of 6c), for the purpose of supplying evaporant to the evaporating units.  

‘891 teaches the conduit 30 and the powered material are heated together in the evaporator 40 (which can be used as a preheater before complete evaporation of powdered material), ‘891 does not teach a separated preheater for the carrier gas before mixing with the powdered material (the limitation of 6d).

‘150 is an analogous art in the field of Vapor coating apparatus (title), Carrier gas and coating liquid (e.g. monomer or polymer) are contacted under conditions that vaporize the liquid (abstract), Other solid materials may be supplied as fine particles that either melt when contacting carrier 108 or are small enough to be transported to the coating site along with the coating vapor (col. 15, lines 48-51, in other words, vaporizing solid particles). ‘150 teaches that the coating material is supplied to nozzle 230 through pre-heat the carrier gas before the carrier gas enters vapor transport tube 224 (Fig. 3, col. 16, lines 37-44), for the purpose of vaporization occurs quickly and completely … When the gas is heated, the gas provides the thermal/mechanical energy for vaporization (col. 2, lines 20-24).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a separated carrier gas preheater, as taught by ‘150, to the carrier gas conduit 30 of ‘891, and then imported to each of the evaporating units 21A and 21B of ‘219 (the limitation of 6d), for the purpose of quick and complete vaporization, as taught by ‘150 (col. 2, lines 20-21).

‘507 is an analogous art in the field of Evaporation Device (title), for deposited film (abstract). ‘507 teaches that FIG. 3A shows a sectional view of a surrounding of one vessel installed at an evaporation source holder 304 illustrated with heating means 303 provided at the evaporation source holder, a power source 307 of the heating means, an evaporation material 302 of the vessel (col. 8, lines 33-37), wherein the first heater is shaped to conform to fully cover an outside surface of the vessel (claim 2 of ‘507).

prima facie case of obviousness. MPEP 2144.07.

‘829 further teaches the limitations of:
Claim 9: The deposition source nozzle unit 120 includes a plurality of first deposition source nozzles 121a and a plurality of second deposition sources 121a arranged in the X-axis direction. The deposition source nozzle unit 120 includes a first deposition source nozzle unit including the plurality of first deposition source nozzles 121a, and a second deposition source nozzle unit including the plurality of second deposition source nozzles 121b. The plurality of first deposition source nozzles 121a pass through the second deposition source 110b and are positioned at a side of the second deposition source 110b. The plurality of first deposition source nozzles 121a and the plurality of second deposition source nozzles 121b are alternately disposed. Thus, the host material 115a and the dopant material 115b may be evenly deposited on a predetermined discharge region ([0093], 2nd sentence, the claimed “wherein an orifice plate is provided above the opened upper end of the first evaporation case, the orifice plate is formed with a plurality of first gas pores and a plurality of second gas pores respectively, the first gas pores are provided for evaporated first solid evaporation source passing, the second gas pores are provided for evaporated second evaporation .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘829, ‘277, ‘891, ‘150, and ‘507, as being applied to claim 6 rejection above, further in view of Grange (US 20130247651, hereafter ‘651) and Matsumoto et al. (JP 2007146219, hereafter ‘219).
‘829 further teaches some limitations of:
Claim 10: Each of the deposition chambers is maintained in a vacuum state during a deposition process ([0081], 2nd last sentence, the claimed “wherein a vacuum pump set is provided with the vacuum chamber, the vacuum pump set is communicating with an internal cavity of the vacuum chamber”).

‘219 is silent on the location of the pump. The combination of ‘219, ‘277, ‘981, and ‘891 does not teach the other limitations of:
Claim 10: (10a) (wherein a vacuum pump set is provided) under (the vacuum chamber, the vacuum pump set is communicating with an internal cavity of the vacuum chamber) and a butterfly valve is disposed at an inlet of the vacuum pump set; and 
(10b) a film thickness gauge is disposed inside the vacuum chamber for measuring the thickness of the substrate.

butterfly valve ([0131]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a butterfly valve and placed the butterfly valve and the pumps under the chamber, as taught by ‘651, as the pump arrangement of ‘219 (the limitation of 10a), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘219 is an analogous art in the field of a film forming apparatus that manufactures an organic EL display by moving a substrate as a deposition target member in a linear direction ([0002]), this vacuum deposition apparatus is for producing, for example, a display section of an organic EL display. In a deposition chamber 11 a of a vacuum deposition container 11, for example, two kinds of deposition materials are deposited on a glass substrate ([0022]). The discharge unit 23 includes a first diffusion container 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a film thickness control device 26 detects the detection signal of the film thickness sensor 27 of ‘219 to the deposition chamber 730 of ‘829 (the limitation of 10b), for the purpose of film thickness monitoring.
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190119807 is cited for heater wire at sidewall and bottom of a crucible (Figs. 6-7).



US 20040123804 is cited for opening shutter after evaporation is stable ([0115]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716